DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed August 27, 2021, have been fully considered but they are moot as the claim element “desired strength of the RF lens” was not examined in the previous office action.  
The arguments on pages 5 and 6, pertain to Uskov (Uskov, G. K., “Investigation of 3D Printed Dielectric Structure for Microwave Lens Prototyping”, 2017 XI International Conference on Antenna Theory and Techniques (ICATT), 24 May 2017, pages 294-296) and Lipton (Lipton, J. I., “3D Printing Variable Stiffness Foams using Viscous Thread Instability”, 09 Aug 2016, pages 1-6), respectively, not disclosing a means to desirably change the strength of an RF lens structure.  This claim element was in cancelled claim 3, now incorporated into claim 1, and will be discussed in the Final Rejection below.
The Examiner acknowledges the amendment to claim 1, and cancellation of claims 3 and 8-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being anticipated by Uskov, G. K., “Investigation of 3D Printed Dielectric Structure for Microwave Lens Prototyping”, 2017 XI International Conference on Antenna Theory and Techniques (ICATT), 24 May 2017, pages 294-296.
With respect to claim 1, the prior art of Uskov teaches a method of manufacturing a 10GHz radio frequency integrated lens antenna [Page 295, Section IV, III]; the method comprising: implementing a fused deposition modeling additive manufacturing process to deposit a high-impact polystyrene material [P. 294, Sec. II] under computer control [P. 294, Sec. II] to form the lens in a predetermined shape [P. 294, Sec. II]; controlling the process during deposition to generate a structure of the RF lens formed by cells [Abstract; P. 295, Sec. III], a cell size being selected to achieve a desired lens effective dielectric constant [Abstract; P. 295, Sec. III] and lens operation at a desired upper frequency of 10GHz [P. 295, Sec. IV], defined as a super-high radio wave frequency.  
Uskov teaches selecting the cell size and wall thickness to achieve a desired effective dielectric constant; specifically by changing the filling ratio of the unit cell, and controlling the size of the cell center air gap to realize the desired permittivity [P. 295, Sec. III].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that cell size and wall thickness, along with the dielectric material itself, are important variables determining the strength of the fused-deposited device, as repeating interconnections, distance between connecting nodes, and thickness of the cell walls dictated from the cell design would provide three-dimensional strength and stability to the structure.  Further, Uskov does not teach any support material or apparatus needed for the printed lens structure to function.

With respect to claim 2, Uskov teaches controlling a maximum cell dimension to be less than a wavelength of a highest frequency of operation of the lens [P. 296, Sec. V].  The cell dimensions are 4 x 4 x 0.4 mm, and the 10GHz signal has a wavelength of 30mm.
With respect to claims 4 and 5, Uskov teaches selecting a closed cubic cell’s size and center air gap, which directly changes wall thickness, to control a density of the lens (Fig. 1; [P. 295, Sec. III]).  
With respect to claim 7, Uskov teaches selecting a cell dimension to achieve a desired ratio of material volume to cell volume.  Uskov teaches selecting layer thickness in the deposition process [P. 294, Sec. II] and experimentally testing filling ratios, and therefore density, of cells by control of unit cell size and center air gap, [P. 295, Sec. III] which directly changes wall thickness. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742